UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------- x

MICHAEL GREENE,
                                           Plaintiff,
                                                                        ANSWER
                      -against-                                  JURY TRIAL DEMANDED
CITY OF NEW YORK, EMORY
                                                                   19 CV 873 (ARR)(RER)
McCLANEY, and JOHN and JANE DOES
1-5,

                                       Defendants.

----------------------------------------------------- x


                 Defendants City of New York and Emory McClaney, by their attorney, Zachary W.

Carter, Corporation Counsel of the City of New York, as and for their answer to the complaint,

dated February 13, 2019, respectfully allege as follows:

                 1.       Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “1” of the complaint.

                 2.       Deny the allegations set forth in paragraph “2” of the complaint, except admit

that the City of New York is a municipal corporation organized under the laws of the State of New

York, that it maintains a police department, and respectfully refer the Court to the New York City

Charter and the Administrative Code for a recitation of the relationship between defendant City and

its police department.

                 3.       Deny the allegations set forth in paragraph “3” of the complaint, except admit

that on March 24, 2017 Emory McClaney was employed by the City of New York as a New York

City police officer, and that plaintiff purports to sue him in his individual capacity.

                 4.       Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “4” of the complaint, except admit that plaintiff purports to sue
the Doe defendants in their individual capacities.

               5.      Deny the allegations set forth in paragraph “5” of the complaint, except admit

that plaintiff purports to invoke the jurisdiction of the Court as stated therein.

               6.      Deny the allegations set forth in paragraph “6” of the complaint, except admit

that plaintiff purports to base venue as stated therein.

               7.      Deny the allegations set forth in paragraph “7” of the complaint, except admit

that plaintiff was inside of 79 North Oxford Walk on the morning of March 24, 2017.

               8.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “8” of the complaint.

               9.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “9” of the complaint, except admit that plaintiff was inside of

79 North Oxford Walk on the morning of March 24, 2017.

               10.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “10” of the complaint.

               11.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “11” of the complaint.

               12.     Deny the allegations set forth in paragraph “12” of the complaint, except

admit that Emory McClaney entered 79 North Oxford Walk on the morning of March 24, 2017.

               13.     Deny the allegations set forth in paragraph “13” of the complaint, except

admit that plaintiff was arrested and deny knowledge or information sufficient to form a belief as to

the truth of the allegations pertaining to C.S. and M.G.

               14.     Deny the allegations set forth in paragraph “14” of the complaint, except

admit that plaintiff was handcuffed and deny knowledge or information sufficient to form a belief as

to the truth of the allegations pertaining to C.S.

                                                     -2-
               15.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “15” of the complaint.

               16.     Deny the allegations set forth in paragraph “16” of the complaint, except

admit that plaintiff was transported to a police station where police officers processed plaintiff’s

arrest, and deny knowledge or information sufficient to form a belief as to the truth of the

allegations pertaining to C.S.

               17.     Deny the allegations set forth in paragraph “17” of the complaint, except

admit that plaintiff was transported to Central Booking and arraigned on March 25, 2017.

               18.     Deny the allegations set forth in paragraph “18” of the complaint.

               19.     Deny the allegations set forth in paragraph “19” of the complaint.

               20.     Deny the allegations set forth in paragraph “20” of the complaint.

               21.     Deny the allegations set forth in paragraph “21” of the complaint.

               22.     Deny the allegations set forth in paragraph “22” of the complaint.

               23.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “23” of the complaint as they pertain to C.S.

               24.     Deny the allegations set forth in paragraph “24” of the complaint.

               25.     Deny the allegations set forth in paragraph “25” of the complaint.

               26.     Deny the allegations set forth in paragraph “26” of the complaint, except

admit that plaintiff was charged, among other offenses, with possession of a weapon, controlled

substance, and marijuana.

               27.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “27” of the complaint, except admit that bail was set.

               28.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “28” of the complaint.

                                                 -3-
               29.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “29” of the complaint.

               30.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “30” of the complaint, except admit that some of the arrest

charges were felonies and plaintiff was not indicted as a result of the arrest at issue in this lawsuit.

               31.     Deny the allegations set forth in paragraph “31” of the complaint, except

admit that the charges were dismissed on July 24, 2017.

               32.     Deny the allegations set forth in paragraph “32” of the complaint.

               33.     In response to the allegations set forth in paragraph “33” of the complaint,

defendants repeat and reallege the responses in the previous paragraphs as if fully set forth herein.

               34.     Deny the allegations set forth in paragraph “34” of the complaint.

               35.     Deny the allegations set forth in paragraph “35” of the complaint.

               36.     Deny the allegations set forth in paragraph “36” of the complaint.

               37.     Deny the allegations set forth in paragraph “37” of the complaint.

               38.     Deny the allegations set forth in paragraph “38” of the complaint.

               39.     Deny the allegations set forth in paragraph “39” of the complaint.

               40.     In response to the allegations set forth in paragraph “40” of the complaint,

defendants repeat and reallege the responses in the previous paragraphs as if fully set forth herein.

               41.     Deny the allegations set forth in paragraph “41” of the complaint.

               42.     Deny the allegations set forth in paragraph “42” of the complaint.

               43.     Deny the allegations set forth in the second paragraph “31” of the complaint.

               44.     Deny the allegations set forth in paragraph “43” of the complaint.

               45.     In response to the allegations set forth in paragraph “44” of the complaint,

defendants repeat and reallege the responses in the previous paragraphs as if fully set forth herein.

                                                   -4-
                46.     Deny the allegations set forth in paragraph “45” of the complaint.

                47.     Deny the allegations set forth in paragraph “46” of the complaint.

                48.     Deny the allegations set forth in paragraph “47” of the complaint.

                49.     Deny the allegations set forth in paragraph “70” of the complaint.

                50.     In response to the allegations set forth in paragraph “48” of the complaint,

defendants repeat and reallege the responses in the previous paragraphs as if fully set forth herein.

                51.     Deny the allegations set forth in paragraph “49” of the complaint.

                52.     Deny the allegations set forth in paragraph “50” of the complaint.

                53.     Deny the allegations set forth in paragraph “51” of the complaint.

                54.     Deny the allegations set forth in paragraph “52” of the complaint.

                55.     Deny the allegations set forth in paragraph “53” of the complaint.

                56.     Deny the allegations set forth in paragraph “54” of the complaint.

                57.     Deny the allegations set forth in paragraph “55” of the complaint.

                58.     Deny the allegations set forth in paragraph “56” of the complaint.

                59.     Deny the allegations set forth in paragraph “57” of the complaint.

                60.     Deny the allegations set forth in paragraph “58” of the complaint, and

respectfully refer the Court to the case cited therein for a full recitation of its contents.

                61.     Deny the allegations set forth in paragraph “59” of the complaint, and

respectfully refer the Court to the case cited therein for a full recitation of its contents.

                62.     Deny the allegations set forth in paragraph “60” of the complaint, and

respectfully refer the Court to the case cited therein for a full recitation of its contents.

                63.     Deny the allegations set forth in paragraph “61” of the complaint, and

respectfully refer the Court to the article cited therein for a full recitation of its contents.

                64.     Deny the allegations set forth in paragraph “62” of the complaint.

                                                    -5-
               65.    Deny the allegations set forth in paragraph “63” of the complaint.

               66.    Deny the allegations set forth in paragraph “64” of the complaint.

               67.    Deny the allegations set forth in paragraph “65” of the complaint.

                                  FIRST AFFIRMATIVE DEFENSE

               68.    The complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

               69.    Defendants have not violated any rights, privileges or immunities under the

Constitution or laws of the United States or the State of New York or any political subdivision

thereof, nor have defendants violated any act of Congress providing for the protection of civil

rights.

                                  THIRD AFFIRMATIVE DEFENSE

               70.    The individual defendant has not violated any clearly established

constitutional or statutory right of which a reasonable person would have known, and, therefore, is

entitled to qualified immunity.

                             FOURTH AFFIRMATIVE DEFENSE

               71.    Any injury alleged to have been sustained resulted from plaintiff’s own

culpable or negligent conduct and was not the proximate result of any act of defendants.

                                  FIFTH AFFIRMATIVE DEFENSE

               72.    There was probable cause to arrest plaintiff.




                                                -6-
               WHEREFORE, defendants City of New York and Emory McClaney demand

judgment dismissing the complaint in its entirety, together with the costs and disbursements of this

action, and such other and further relief as the Court may deem just and proper.

DATED:       New York, New York
             May 13, 2019


                                                  Respectfully submitted,

                                                  ZACHARY W. CARTER, ESQ.
                                                  Corporation Counsel of the
                                                  City of New York
                                                  Attorney for Defendants City of New York and
                                                  Emory McClaney
                                                  100 Church Street, 3rd Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 356-5044
                                                  Fax: (212) 356-3509
                                                  carko@law.nyc.gov


                                                  By: ___/s/_________________
                                                      Christopher G. Arko, Esq.


To:    Michael Lumer, Esq. (via ECF)
       Attorney for Plaintiff




                                                -7-
                                    19 CV 873 (ARR)(RER)

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


MICHAEL GREENE,
                                                                                Plaintiff,

                                                 -against-

CITY OF NEW YORK, EMORY McCLANEY, and JOHN and JANE
DOES 1-5,

                                                                                    Defendants.



          DEFENDANTS CITY OF NEW YORK AND EMORY
           MCCLANEY’S ANSWER TO THE COMPLAINT



                                  ZACHARY W. CARTER

               Corporation Counsel of the City of New York
      Attorney for Defendants City of New York and Emory McClaney
                        100 Church Street, 3rd floor
                         New York, N.Y. 10007
                     Of Counsel: Christopher G. Arko
                           Tel: (212) 356-5044



Due and timely service is hereby admitted.

New York, N.Y. .................................... , 2019 . . .

........................................................................ Esq.

Attorney for ...........................................................




                                                    -8-
